       Case 2:20-cv-01758-MTL Document 11 Filed 12/07/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Essentia Insurance Company,                       No. CV-20-01758-PHX-MTL
10                  Plaintiff,                         ORDER
11   v.
12   Juan Meza Uriostegui, et al.,
13                  Defendants.
14
15          Before the Court is Plaintiff’s Motion to Allow Service by Alternative Means and
16   to Extend Time for Service of Process (the “Motion”). (Doc. 9.) Plaintiff believes
17   Defendants are evading service. (Id. at 2.) As a result, Plaintiff requests an additional
18   90 days to effectuate service of process on Defendants and further seeks alternative service
19   as permitted under the Arizona Rules of Civil Procedure. (Id. at 1–2.)
20          Rule 4(e)(1) of the Federal Rules of Civil Procedure provides that individuals may
21   be served by “following state law for serving a summons in an action brought in courts of
22   general jurisdiction in the state where the district court is located . . . .” Fed. R. Civ.
23   P. 4(e)(1). Arizona law enumerates three sufficient methods to serve most individuals:
24                 (1) delivering a copy of the summons and the pleading to that
25                 individual personally; (2) leaving a copy of each at that
                   individual’s dwelling or usual place of abode with someone of
26                 suitable age and discretion who resides there; or (3) delivering
27                 a copy of each to an agent authorized by appointment or by law
                   to receive service of process.
28
       Case 2:20-cv-01758-MTL Document 11 Filed 12/07/20 Page 2 of 3



 1   Ariz. R. Civ. P. 4.1(d). If a moving party shows service by those means is “impracticable,”
 2   the Court may “order that service [] be accomplished in another manner.” Id. 4.1(k)(1).
 3          “There are no Arizona cases interpreting the meaning of ‘impracticable’ as that term
 4   is used in [Rule 4.1(k)].” Blair v. Burgener, 226 Ariz. 213, 218 (App. 2010) (formerly
 5   Rule 4.1(m)). In Blair v. Burgener, the Arizona Court of Appeals determined the standard
 6   of impracticability requires something less than the “due diligence” standard. Id. at 218
 7   (“[T]he showing for alternative service requires something less than a complete inability
 8   to serve the defendant because the defendant’s current address is unknown or the defendant
 9   completely has avoided service of process.”). Applying that standard, the court deemed
10   personal service in that case to be impracticable because the plaintiff attempted service at
11   the defendants’ place of business and residence at various times on five different days and
12   the process server visited the defendants’ place of business on seven additional days but
13   the defendants were not present. Id. at 219. In addition, the court “approvingly cited a New
14   York case on a similar service issue,” in which “the New York court concluded that three
15   attempts at service on three different days constituted sufficient efforts to warrant
16   alternative means of service.” BMO Harris Bank, N.A. v. D.R.C. Invests., L.L.C., 2013 WL
17   4804482, *4 (D. Ariz. Sept. 9, 2013) (citing Blair, 226 Ariz. at 218).
18          Plaintiff is seeking this Court’s permissions to serve Defendants by “certified mail
19   and affixing a Summons and Complaint to the front door of Defendants’ residence” or,
20   alternatively, by publication. (Doc. 9 at 2.) Plaintiff argues service by an alternative method
21   is necessary because “personal service upon Defendants has proven impracticable” and “it
22   appears they are purposefully evading service.” (Id.)
23          The Court finds that Plaintiff has made the requisite showing to justify alternative
24   service. Plaintiff, in this case, is seeking declaratory relief against Defendants after they
25   demanded coverage from Plaintiff following an automobile accident. (Doc. 9 at 2.) The
26   Motion explains that based on a police report, correspondence authored by Defendants’
27   former attorney, and Defendants’ insurance application, Plaintiff believes that Defendants
28   reside at an address specified in the Motion. (Id. at 1–2.) Plaintiff “employed . . . a private


                                                  -2-
       Case 2:20-cv-01758-MTL Document 11 Filed 12/07/20 Page 3 of 3



 1   process server,” who unsuccessfully “attempted to effect service of process four times upon
 2   Defendants” at that residence. (Id. at 2.) Certificates of due diligence, attached to the
 3   Motion, indicate that service was attempted at various times of the day on four different
 4   days, that vehicles were present when service was attempted, and on one occasion, outside
 5   lights were on and vehicles were present but there was no answer at the residence. (Id.,
 6   Ex. 1.) Because the “impracticable” requirement of Rule 4.1(k) is satisfied, service by an
 7   alternative method is allowed.
 8          In addition, Rule 4(m) of the Federal Rules of Civil Procedure requires a plaintiff to
 9   effectuate service of process within 90 days after filing the complaint. But, “if the plaintiff
10   shows good cause for the failure, the court must extend the time for service for an
11   appropriate period.” Fed. R. Civ. P. 4(m). For the reasons discussed above, the Court finds
12   good cause exists. But, because the Court is permitting service by an alternative method,
13   Plaintiff’s request for extension will only be granted to the extent of 45 days.
14          Accordingly,
15          IT IS ORDERED granting Plaintiff’s Motion to Allow Service by Alternative
16   Means and to Extend Time for Service of Process (Doc. 9). Plaintiff’s deadline to serve
17   Defendants is extended to January 22, 2021. Plaintiff may serve Defendants, and each of
18   them, by (1) Certified U.S. mail, and (2) affixing a copy of the Summons, Complaint, and
19   this Order to Defendants’ last-known residential address.
20          IT IS FURTHER ORDERED that Plaintiff's counsel shall file an affidavit upon
21   completion of service specifying the date and details on which alternative service has been
22   accomplished.
23          Dated this 7th day of December, 2020.
24
25
26
27
28


                                                  -3-
